197 Pa. Super. 644 (1962)
Commonwealth
v.
Trimble, Appellant.
Superior Court of Pennsylvania.
Argued March 28, 1962.
April 12, 1962.
Before RHODES, P.J., ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ.
*645 Ernest Trimble, appellant, in propria persona.
Don Weisberg, for appellee.
OPINION BY MONTGOMERY, J., April 12, 1962:
In this appeal from an order on appellant for the support of his family he assigns nine questions of alleged error, but only two of them were raised in the proceeding below, viz., (a) the right of his spouse to testify and (b) the sufficiency of the evidence. For the reason that they were not raised in the court below, the other seven assignments will not be considered. Sproul v. Stein, 348 Pa. 269, 35 A.2d 61; Parke v. Pennsylvania Threshermen & Farmers Mutual Casualty Ins. Co., 334 Pa. 417, 6 A.2d 304; Blose v. Martens, 173 Pa. Super. 122, 95 A.2d 340.
As to the two that were raised, the first has no merit since one spouse may testify against the other in proceedings of this nature, Act of May 11, 1911, P.L. 269, § 1, 19 P.S. 683; and the second is adequately covered by the opinion of the court below.
Order of the court below is affirmed on the opinion of Judge MONROE of the Court of Quarter Sessions of the Peace of Bucks County as reported in 26 Pa. D. & C. 2d 561.